Opinion issued March 13, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00096-CV
____________

IN RE TED MCCOLLOM, JR. AND MCCOLLUM INTERESTS, L.L.C.,
Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relators, Ted McCollom, Jr. and McCollum Interests, L.L.C., have filed a
petition of writ of mandamus complaining of Judge Martha Hill Jamison's (1) December
9, 2002 order denying relators' motion to compel discovery.  We have previously
denied relators' motion for emergency stay, and relators have filed a motion for
reconsideration of that ruling.
	We deny the petition for writ of mandamus and the motion for reconsideration.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1. 	The Honorable Martha Hill Jamison, judge of 164th District Court of Harris
County, Texas.  The underlying lawsuit is McCollom v. City of Seabrook, No. 2001-51220 (164th Dist. Ct., Harris County, Tex.).